Citation Nr: 1423385	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  13-28 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1974 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Manchester, New Hampshire Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared and testified at a videoconference hearing in January 2014 before the undersigned Acting Veterans Law Judge.  The Veteran also previously appeared and testified before a Decision Review Officer (DRO) in September 2012.  A transcript of each of the hearings is contained in the record.

A review of the Virtual VA paperless claims processing system reveals VA treatment records from November 2010 to August 2013.  The Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.

The Board notes that evidence has been submitted subsequent to the September 2013 statement of the case.  However, the Veteran has waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is shown as likely as not to be due to a verified in-service stressor.

2.  The Veteran's tinnitus had onset during service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his PTSD is due to a verified in-service stressor.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2013).

Service Connection for PTSD

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Id.; 38 C.F.R. § 4.125(a).  

The evidence necessary to establish the occurrence of a stressor during service will vary depending upon the circumstances of the case.  38 C.F.R. § 3.304(f).  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor.  38 C.F.R. § 3.304(f)(1)-(f)(4).  Where the record does not establish that the claimant engaged in combat, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

VA treatment records and the September 2011 VA examination reflect a current diagnosis of PTSD.  There is also credible supporting evidence that the claimed in-service stressor occurred.  The Veteran claimed that he witnessed the accidental death of several sailors while heading down to fix a submarine antenna.  This incident is consistent with the Veteran's military occupational specialty as a Navigation Aids Technician as well as ship logs which indicate that the Veteran's ship refitted 30 nuclear submarines.  Unfortunately, much of the ship logs continue to be classified; however, the incident has been confirmed by a buddy statement that the Veteran submitted as well as statements in an online chat room of those who served on the same ship as the Veteran.  The Board gives weight to these competent and credible statements of the Veteran, the buddy statement, and the chat room participants and finds that the Veteran's in-service stressor occurred.  38 C.F.R. § 3.159(a)(2), 3.304(f); see Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Although the September 2011 VA examiner attributed the PTSD primarily to other causes, the Veteran's VA provider stated in an April 2012 letter that the Veteran's PTSD and major depression are related to the in-service stressor.  VA treatment records reflect complaints relating PTSD to other causes initially and then later to the in-service stressor.  By extending the benefit of the doubt to the Veteran, the Board finds that the Veteran's in-service stressor caused his PTSD.  38 U.SC.A. § 5107 (b); 38 C.F.R. § 3.304(f).  

Entitlement to Service Connection for Tinnitus

Generally, in order to establish service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has a current disability of tinnitus as hearing testimony, VA treatment records, and the September 2011 VA examination reflect complaints of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  There is also in-service acoustic trauma as the Veteran provided competent and credible testimony that he experienced in-service noise exposure, particularly from deck grinders.  This testimony is consistent with his military occupational specialty as a Navigation Aids Technician and with other statements submitted to VA.  See Caluza, 7 Vet. App. at 511.  Finally, the Board finds that the Veteran's tinnitus had onset during service.  The Veteran testified at the videoconference and DRO hearings that his tinnitus had onset during service.  The Veteran is competent to report the onset of his tinnitus.  Charles, 16 Vet. App. at 374.  VA treatment records from October 2012 contain a report that the Veteran's tinnitus had a later onset.  However, the Board finds that the Veteran's testimony is credible as it was repeated at both hearings.  See Caluza, 7 Vet. App. at 511.  The Board notes the negative etiological opinion that the September 2011 VA examiner expressed; however, this opinion was based solely upon the lack of treatment for tinnitus during service and the Board therefore gives this opinion little weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evidence as a whole demonstrates that the Veteran's tinnitus had onset during service and therefore service connection is warranted.  38 C.F.R. § 3.303(d).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD) and major depressive disorder is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


